Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the appellants, claiming under the will of Frances Turner deceased, have not shewn- any title in her to the slaves in controversy derived by purchase from Shelton Ragland, to whom they were conveyed by the bill of sale in the proceedings mentioned, executed by Richard Turner in his lifetime to said Ragland; and that it appears from the evidence the said Ragland. did not claim title for his own benefit under the said bill of sale, but only as trustee for the use- and benefit of the said Frances Turner during her life, and,, after her death, for the use ánd benefit of the children of said Frances; which trust was partly executed during the life of said Frances, by her possession, use and enjoyment of the property. The Court is therefore of opinion that it is not competent for the appellants to rely upon the legal title conveyed as aforesaid *81to said Ragland, nor upon the possession; use and enjoyment of the said Frances, as aforesaid, in order to defeat the full and perfect execution of said trust, by an equal division of the property amongst the children of said Frances and their representatives. And the Court is further of opinion, that though, if the said Ragland had claimed title for his own benefit under the said bill of sale, it would not have been competent, if the same was made to defraud creditors of the grantor, for the said Frances and her children to have set up against the absolute title thereby conveyed a secret trust attending the same in their favour: yet, inasmuch as the said Ragland disclaimed all title for his own benefit to said slaves, and permitted the said Frances to enjoy the same as cestui que trust thereof for her life, with remainder to her children, the appellants, who shew no title except as co-cestuis que trust in remainder, cannot now defeat the full execution of the trust, nor appropriate the exclusive benefit thereof to themselves, by relying upon the fraudulent intent with which said bill of sale may have been executed, nor avail themselves, under the circumstances, of the statute of limitations. The Court is therefore of opinion that there is no error in said decree.
Decree affirmed.